Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5 and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (2007/0122551 A1).

Regarding claims 1 and 9, Yamamoto discloses a surface wettability determination system/method is optical wetting detection/method and/or is coating/developing method and/or is liquid detector (fig. 1-16)[pars. 0008 and 0061], comprising: 
An upper nozzle 73 and a lower nozzle 74 is functionally equivalent to a sprayer provided to spray a liquid on a detected surface 
investigation region/test region [par. 0044] of a detected object (W);
Yamamoto also discloses liquid detector (53a and/or 53b), for example, the optical liquid detector, such as a photosensor including a light emitting device is a light emission device provided to emit a light beam toward the detected surface investigation region/test region, wherein the light beam is reflected by the liquid on the detected surface to generate a reflected light output light beam [par. 0061]; and 
the liquid detector (53a and/or 53b) includes a light receiving device (CCD camera) is an optical detector provided to receive the reflected light output light beam and output a determining signal according to light intensity of the reflected light, wherein the determining signal is related to a wettability of the detected surface [par. 0061].

As to claims 2-3 and 10-11, Yamamoto also discloses a structure that is use in a system that is implementing limitations such as, wherein the light beam input light beam from the light emitting device included in the liquid detector (53a and/or 53b) approaches the detected surface investigation region/test region/ wafer at an angle of incidence less than 90.0 degrees (claims 2 and 10) as can be seen in depicted drawing (fig. 5); and wherein the light beam approaches the detected surface investigation region/test region/ Wafer at the angle of incidence of between (i.e. 30.0 degrees to 85.0 degrees) (claims 3 and 11) [par. 0061], as expressly depicted in drawing (fig. 5) configuration.
As to claim 5, Yamamoto further discloses a structure that expressly depicted in drawing (fig. 5) a configuration of a system that is use in the surface wettability determination system that is implementing limitations such as, wherein the optical detector and the light emission device included in (53a and 53b) are disposed opposite to each other with respect to a normal line of the detected surface investigation region/test region wafer, and angle between the optical detector and the normal line of the detected surface investigation region/test region/wafer is equal to angle between the light emission device and the normal line of the detected surface investigation region/test region/wafer.
As to claims 7 and 15, Yamamoto further discloses wherein the determining signal is in a form of voltage by implementing a photosensor as a detector for receiving light reflected light from the detected surface investigation region/test region/wafer [0061].
As to claim 8, Yamamoto further discloses a computing unit is a controller (6) communicated with the optical detector light detector (53a and 53b), wherein the computing unit is provided to receive the determining signal from the optical detector light detector (53a and 53b) and determine the wettability of the detected surface by comparing the determining signal with a database [pars. 0010-11, 0034, 0038 and 0041].
As to claim 12, Yamamoto further discloses a system that is use in the surface wettability determination system that is obtaining a surface wettability result according to the determining signal (reflected light is a signal) and with optical wetting detection/method and/or is coating/developing method and/or is liquid detector (fig. 1-16)[pars. 0008, 0015 and 0061-63], anticipates obtaining a surface wettability result according to the determining signal and a signal-angle relation, wherein the signal-angle relation is a relationship between a plurality of reference signals and a plurality of contact angles of the liquid on the detected surface in a database, and the plurality of contact angles respectively correspond to the reference signals.
For the purposes of clarity, Yamamoto discloses a sensor system that is based on a sensor device comprises a signaling unit for (optically) indicating the wetting grade of the investigation region/wafer to a user [pars. 0015 and 0061].
As to claim 13, Yamamoto discloses a system that is use in the surface wettability determination system that is obtaining a surface wettability result according to the determining signal (reflected light is a signal) and with optical wetting detection/method and/or is coating/developing method and/or is liquid detector (fig. 1-16)[pars. 0008, 0015 and 0061-63], and the optical wetting detection/method and/or is coating/developing method and/or is liquid detector (fig. 1-16)[pars. 0008 and 0061] includes driving mechanism 41 that drives the wafer W surface relative to the liquid detector (53a and/or 53b) by rotation and/or vertical movement [pars. 0038] and detecting a liquid, such as water, wetting the surface of the wafer [pars. 0041-42], anticipates scanning the detected surface by the light beam, such that the optical detector outputs a plurality of determining signals corresponding to different positions on the detected surface; and generating a surface wettability distribution according to the surface wettability results corresponding to different positions on the detected surface.
As to claim 14, Yamamoto further discloses detecting a liquid, such as water, wetting the surface of the wafer [pars. 0041-42], anticipates wherein the liquid covers the detected surface when the light beam approaches the detected.





 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (2007/0122551 A1) in view of Georgakoudi et al. (2011/0109910 A1, previously cited reference) and/or Bernoux et al. (5,329,357, previously cited reference).

As to claims 4 and 6, Yamamoto teaches of liquid detector (53a and/or 53b), for example, the optical liquid detector, such as a photosensor including a light emitting device is a light emission device provided to emit a light beam toward the detected surface investigation region/test region, wherein the light beam is reflected by the liquid on the detected surface to generate a reflected light output light beam [par. 0061].
Yamamoto fail to explicitly specify wherein the light emission device comprises a light emitting component and a beam shaper, and the beam shaper is provided to collimate the light beam and adjust a diameter of the light beam (claim 4); and the switching unit and/or a collimator unit for changing the width of the input light beam comprising an analyzer and an optical lens which are disposed to correspond to the optical detector.
However, implementing a light emitting component and a beam shaper, and the beam shaper is provided to collimate the light beam and adjust a diameter of the light beam, an analyzer and an optical lens which are disposed to correspond to the optical detector in detection system is/are well known in the art, as evidenced by Georgakoudi and/or Bernoux. 
(Georgakoudi, [par. 0081] analyzer 27 and lens 28, (fig. 2)) and/or Bernoux (Bernoux, (col. 6, lines 14-19; analyzer (25) and focusing lens (26)); (figs. 2-3)) from the same field of endeavor teaches of a detection system configuration implementing a light emitting component and a beam shaper to emit a light beam toward the detected surface investigation region/test region, and an analyzer and an optical lens which are disposed to correspond to the optical detector as a collection optics from detection surface/investigation region/test region for the purposes of transmitting and focusing desired reflected light from the detection surface/investigation region/test region to be focused on the detector with respect to the detection plane accurately.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yamamoto systems with light emitting components and a beam shaper and/or collection optics as desired appropriate in view of Georgakoudi and/or Bernoux for the purposes of transmitting and focusing desired transmitted/reflected light from the detection surface/illuminating investigation region/test region to be focused on the detector with respect to the detection plane accurately, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In this case, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).



Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art surface wettability determination system/method.

Response to Arguments
Applicant’s arguments/remarks, filed on 05/10/2021, with respect to the rejection(s) of claim(s) have been considered but are moot because the arguments do not apply to the primary references being used in the current rejection because the claims invention is broad enough to read individually on the reference and/or each of the references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886